Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the following communication: Preliminary Amendment filed Oct. 4, 2021.
Claims 21-40 are pending in the case. Claims 21, 31 and 36 are independent claims.

Double Patenting
           The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claim 21-40 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1-20 of U.S. Patent No. 11,157,139.

Instant Application No. 17/493,462
U.S. Patent No. 11,157,139
21.  A computer-implemented method to optimize object presentation on user interfaces, comprising: 
transmitting, by one or more computing device, a shopping list comprising a plurality of item entries described in general terms for presentation in a user interface of a user computing device;


receiving, by the one or more computing devices, a request to present products that match each of the plurality of item entries; for a respective item entry in the plurality of item entries: determining, by the one or more computing devices, a plurality of products that match the respective item entry; 

determining, by the one or more computing devices and based on historical data, that a product in the plurality of products that match the respective item entry is a preferred product by the user of the user computing device; 

determining, by the one or more computing devices, that the user of the user computing device has a preferred provider, and 








determining, by the one or more computing devices, availability of the preferred product at the preferred provider; and 

in response to determining that the preferred product is available at the preferred provider, transmitting, by the one or more computing devices, the preferred product for presentation in a first highlighted position in the user interface of the user computing device with each remaining product that matches the respective item entry in a non-highlighted first position and one or more products associated with other item entries in the plurality of item entries.
1. A computer-implemented method to optimize object presentation on user interfaces, comprising: 
receiving, by one or more computing devices, a request to render a shopping list on a user interface of a user computing device, the shopping list comprising two or more item entries described in generalized terms; 

receiving, by the one or more computing devices, a notification of selection of a user interface element on the user computing device requesting presentation of products match each of the two or more item entries; 



determining, by the one or more computing devices, two or more first products that match a first item entry in the shopping list; analyzing, by the one or more computing devices, each of the two or more first products that match the first item entry by: 

determining, based at least in part on an output of an artificial neural network trained on historical data to predict user purchase intent based on one or more previous products selected after entry of an item on a shopping list, that a user of the user computing device has a preferred first product, in response to determining the preferred first product, determining that a particular product of the two or more first products comprises the preferred first product, 
determining that the user of the user computing device has a preferred provider, and determining availability of the preferred first product at the preferred provider; 
in response to determining that the preferred first product is available at the preferred provider, rendering, by the one or more computing devices, the preferred first product in a first highlighted position on the user interface of the user computing device with each remaining first product that matches the first item entry in a non-highlighted first position and one or more products associated with other item entries in the two or more item entries.
Claims 31 and 36 are similar to claims 11 and 16 of U.S. Patent No. 11,157,139.
Claims 22-30 are similar to claims 2-10 of U.S. Patent No. 11,157,139.
Claims 32-35 are similar to claims 12-15 of U.S. Patent No. 11,157,139.
Claims 37-40 are similar to claims 17-20 of U.S. Patent No. 11,157,139.


Claims 21-40 would be allowable if the 101 rejection is overcome.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEIYONG WENG whose telephone number is (571)270-1660.  The examiner can normally be reached on Mon.-Fri.  8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Renee Chavez, can be reached on (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/PEI YONG WENG/Primary Examiner, Art Unit 2179